 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY CEASAR HERNANDEZ,                        No. 2:17-cv-1681-TLN-EFB P
12                      Plaintiff,
13              v.                                     ORDER
14    JOE LIZZARAGA, et al.,
15                      Defendants.
16

17

18          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. On May 1, 2018, the court determined that service of the initial complaint was

20   appropriate for defendant Clark-Barlow. ECF No. 11. Plaintiff submitted documents for service

21   of process on September 21, 2018. ECF No. 24. Now pending before the court is plaintiff’s

22   “motion for reconsideration,” 1 wherein he requests leave to proceed on a first amended complaint

23   which he filed on November 14, 2018 (ECF No. 31). ECF No. 33. He will be granted leave to do

24   so.

25          1
              Though plaintiff styles this motion as one for reconsideration it is, for all intents and
26   purposes, one seeking only leave to amend his complaint. He states that: (1) he submitted his
     proposed amended complaint; (2) that as of the date of this motion’s filing he has not received a
27   ruling on whether he will be allowed to proceed on his proposed amended complaint; and (3) that
     his uncertainty on the foregoing point has led him to file this “motion for reconsideration.” ECF
28   No. 33 at 1.
                                                       1
 1          Accordingly, it is HEREBY ORDERED that:
 2          1. Plaintiff’s Motion for Reconsideration (ECF No. 33) is GRANTED;
 3          2. This action shall proceed based on the First Amended Complaint (ECF No. 31);
 4          3. The Clerk of Court shall mail a copy of the First Amended Complaint to:
                   Andrea R. Sloan
 5                 Deputy Attorney General
 6                 P.O. Box 944255
                   Sacramento, CA 94244-2550.2
 7

 8   DATED: February 13, 2019.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
            2
27            Ms. Sloan has not yet filed a notice of appearance in this action. Nevertheless, the waiver
     of service filed on behalf of defendant Clark-Barlow on November 15, 2018 clearly lists Sloan as
28   “Attorney for Defendant.” ECF No. 32 at 1.
                                                        2
